Exhibit 10.2
 
 
 
WAIVER AND AMENDMENT NO. 4 TO NOTE, dated as of November [__], 2009 (this
"Waiver and Amendment")


BY AND AMONG


(1)  
BRANDPARTNERS GROUP, INC., a Delaware corporation ("BPG");

 
(2)  
BRANDPARTNERS RETAIL, INC., a New Hampshire corporation (formerly known as
Willey Brothers, Inc.) ("BPR");

 
(3)  
GRAFICO INCORPORATED, a Delaware corporation and wholly-owned subsidiary of BPG
("Grafico", and together with BPG and BPR, collectively, the "Companies"); and

 
(4)  
CORPORATE MEZZANINE II, L.P., a British Virgin Islands limited partnership
("CMII").

 
WHEREAS, BPG, BPR, and CMII are parties to a certain Subordinated Note and
Warrant Purchase Agreement of October 22, 2001, as amended by Amendment No. 1
and Waiver dated as of May 14, 2002, Amendment No. 2 and Waiver dated as of
August 9, 2002, Amendment No. 3 and Waiver dated as of January 7, 2004,
Amendment No. 4, dated as of May 5, 2005, Amendment No. 5 and Waiver, dated as
of March 28, 2007 and Amendment No. 6, dated as of March 27, 2008 (the "Purchase
Agreement"), pursuant to which BPR has issued and sold to CMII a subordinated
promissory note in the original principal amount of $5,000,000 with a final
maturity of October 29, 2010 (as amended by Amendment No. 1, dated as of January
7, 2004, Amendment No. 2, dated as of March 27, 2008, and Amendment No. 3, dated
as of March 31, 2009, the "Original Note" and as amended hereby, the "Note") and
BPG has issued and sold to CMII certain warrants for the purchase of an
aggregate of 665,000 shares of common stock of BPG
 
WHEREAS, the Companies have notified CMII that one or more Events of Default
have occurred and continue to exist under the Purchase Agreement as a result of
the failure by BPR to (i) make the September 30, 2009 interest payment on the
Original Note and (ii) comply with Section 8.3(d) of the Purchase Agreement for
the fiscal quarter ended September 30, 2009 (collectively, the "Subject Events
of Default");
 
WHEREAS, the Companies have asked CMII to waive the Subject Events of Default,
but only for the specific covenants and time period set forth above, and to
defer payment of the September 30, 2009 interest payment on the Original Note to
January 15, 2010; and
 
WHEREAS, subject to the satisfaction of the conditions set forth in Section 5,
CMII is willing to waive the Subject Events of Default, but only for the
specific covenants and time periods set forth above, and to defer payment of the
September 30, 2009 interest payment on the Original Note to January 15, 2010.
 
 
 

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
 
(1) Definitions.  Capitalized terms used in this Waiver and Amendment shall have
the meanings given them in the Purchase Agreement unless otherwise defined
herein.
 
(2) Affirmation of Transaction Documents.  Each Company acknowledges that each
of the Purchase Agreement, the Original Note and each Warrant is a valid and
binding obligation of the Companies, in the case of the Purchase Agreement, of
BPG, in the case of the Warrant, and of BPR, in the case of the Original Note,
enforceable against the Companies, BPG or BPR, as the case may be, in accordance
with their respective terms.
 
(3) Waiver.  Effective as of the Effective Date (as hereinafter defined) and
subject to the conditions to effectiveness set forth in Section 5 hereof, CMII
hereby waives the Subject Events of Default.  Anything herein to the contrary
notwithstanding, (i) CMII's waiver only applies to the specific provisions noted
above and (ii) BPR is required to comply with Section 8.3(d) of the Purchase
Agreement, other than as waived by this Waiver and Amendment, at all times in
the future.
 
(4) Amendment to Original Note.  Effective as of the Effective Date (as
hereinafter defined) and subject to the conditions to effectiveness set forth in
Section 5 hereof, the Original Note is hereby amended as follows:
 
 
(a)
Section 2(a) of the Original Note is amended by adding at the end of such
section the following: "Notwithstanding anything contained in the foregoing
portions of this Section 2(a), effective as of September 30, 2009, interest that
shall have accrued on the Accreted Principal Amount of this Note shall be
payable at the rate of 18% per annum, of which 12% per annum shall be paid in
cash on each Interest Payment Date and of which 6% per annum shall be paid on
each Interest Payment Date by addition of such accrued and unpaid interest to
the principal outstanding under this Note and shall constitute a 'PIK Amount'
and shall be included in determining the Accreted Principal Amount of this Note
for all purposes; provided, that the interest that was payable on the September
30, 2009 Interest Payment Date shall be paid in the manner provided in this
sentence on January 15, 2010 (together with interest on the 12% cash pay portion
thereof at the rate of eighteen (18.0%) per annum)."

 
 
(b)
BPR hereby authorizes CMII to attach this Amendment as an allonge to the
Original Note, and this Amendment shall be attached as Exhibit 4 to the Original
Note.

 
(5)  
Conditions.  The waiver contained in Section 3 and the amendment contained in
Section 4 hereof shall become effective upon the satisfaction in full of the
following conditions on the date (the "Effective Date"), on or prior to November
[__], 2009, on which:

 
(a)  
CMII shall have executed and delivered a counterpart of this Waiver and
Amendment and CMII shall have received a counterpart of this Waiver and
Amendment executed and delivered by each Company;

 
(b)  
CMII shall have received a fully executed counterpart of a waiver under the
Senior Credit Agreement, executed by TD Bank, N.A., BPR and the other parties
thereto, substantially in the form of Exhibit 1, and all conditions to the
effectiveness of such waiver shall have been satisfied

 
(c)  
TD Bank, N.A. shall have consented in writing to the amendments contained in
Section 4 hereof and CMII shall have received a counterpart of such consent
substantially in the form of Exhibit 2.

 
 
2

--------------------------------------------------------------------------------

 
 
(6) Reimbursement of Expenses.  BPR will pay all out-of-pocket expenses, costs
and charges incurred by CMII (including reasonable fees and disbursements of
counsel) in connection with the preparation and implementation of this Waiver
and Amendment, and all documents executed in connection herewith.
 
(7) Purchase Agreement and Original Note to Remain in Force.  Except as
specifically provided herein, the Purchase Agreement, the Original Note and the
other Transaction Documents shall remain in full force and effect and are in all
respects hereby ratified and affirmed.  From and after the Effective Date, all
references in the Note to "this Note", "hereof" or "herein" or the like, and all
references in the other Transaction Documents to the Note, shall mean and refer
to the Original Note as amended hereby.
 
(8)           Successors and Assigns.  The Agreement shall inure to the benefit
of and be binding upon the parties hereto and their successors and assigns.
 
(9)           Counterparts.  This Waiver and Amendment may be executed in
counterparts, each of which shall constitute an original and all of which, taken
together, shall constitute one and the same agreement.
 
(10)            Headings.  The headings in this Waiver and Amendment are for
convenience of reference only and shall not limit or otherwise affect the
meaning hereof.
 
(11)           No Implied Waivers.  No failure or delay on the part of CMII in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power preclude any
other or further exercise thereof or the exercise of any other right or power
hereunder or under the Purchase Agreement or the Note.  No modification or
waiver of any provisions of this Waiver and Amendment shall in any event be
effective unless the same shall be in writing and signed by CMII, and then such
modification, waiver or consent shall be effective only in the specific instance
and for the purpose for which given.
 
(12)           Governing Law.  This Waiver and Amendment shall be governed by
and construed in accordance with the laws of the State of New York, without
regard to principles of conflicts of law other than Section 5-1401 of the
General Obligations Law of the State of New York.
 
(13)           Jurisdiction; WAIVER OF RIGHT TO JURY TRIAL.  Each party to this
Waiver and Amendment hereby irrevocably agrees that any legal action or
proceeding arising out of or relating to this Waiver and Amendment or any
agreements or transactions contemplated hereby may be brought in the courts of
the State of New York located in New York City or of the United States of
America for the Southern District of New York and hereby expressly submits to
the personal jurisdiction and venue of such courts for the purposes thereof and
expressly waives any claim of improper venue and any claim that such courts are
an inconvenient forum. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH
CANNOT BE WAIVED, EACH PARTY HEREBY WAIVES, AND COVENANTS THAT IT WILL NOT
ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY
JURY IN ANY FORUM IN RESPECT OF ANY ISSUE, CLAIM, DEMAND, ACTION, OR CAUSE OF
ACTION ARISING OUT OF OR BASED UPON THIS WAVER OR THE SUBJECT MATTER
HEREOF.  EACH OF THE PARTIES HERETO ACKNOWLEDGES THAT THIS WAIVER AND AMENDMENT
IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS
ALREADY RELIED ON THIS WAIVER AND AMENDMENT IN ENTERING INTO THIS TRANSACTION,
AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER AND AMENDMENT IN ITS RELATED
FUTURE DEALINGS.
 
 
3

--------------------------------------------------------------------------------

 
 
(14)           Severability.  In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable in any respect for any reason, the
validity, legality and enforceability of any such provision in every other
respect and of the remaining provisions hereof shall not be in any way impaired,
unless the provisions held invalid, illegal or unenforceable shall substantially
impair the benefits of the remaining provisions hereof.
 
(15)             Limited Waivers.  The waiver of the Subject Events of Default
is subject to the satisfaction of the conditions set forth in Section 5, are
applicable only to the specific violations and provisions described as "Subject
Events of Default" and to no other Events of Default, known or unknown, nor to
any other failure of any Company to comply with any term or provisions of any
Transaction Document, and the granting by CMII of the waiver of the Subject
Events of Default does not imply any agreement to provide any subsequent waiver
of any Default or Event of Default.
 
(16)             Reaffirmation of Subsidiary Guarantee.  Grafico reaffirms its
obligations to CMII pursuant to the terms of the Subsidiary Guarantee, dated as
of May 5, 2005, and acknowledges that CMII may amend, restate, extend, renew or
otherwise modify the Purchase Agreement, the Note or the Warrants and any
indebtedness or agreement of BPR, or enter into any agreement or extend
additional or other credit accommodations to BPR, without notifying or obtaining
the consent of Grafico and without impairing the liability of Grafico under the
Subsidiary Guarantee for all of BPR's present and future indebtedness to CMII.
 
[signature page follows]
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Waiver and Amendment to be duly
executed all as of the day and year first above written.
 

BRANDPARTNERS GROUP, INC.                
By:
      Name :     Title :        

 
 

BRANDPARTNERS RETAIL, INC.                
By:
      Name :     Title :        

 
 

GRAFICO INCORPORATED                
By:
      Name :     Title :        

 
 

GRAFICO INCORPORATED                
By:
      Name :     Title :        

 
 
5

--------------------------------------------------------------------------------

 
 
EXHIBIT 2
 
ACKNOWLEDGMENT AND AGREEMENT OF SENIOR LENDER
 
Reference is made to (i) the foregoing Waiver and Amendment No. 4 to Note, dated
as of November [__], 2009, among BrandPartners Group, Inc., a Delaware
corporation ("BPG"), BrandPartners Retail, Inc., a New Hampshire corporation
("BPR"), Grafico Incorporated, a Delaware corporation ("Grafico") and Corporate
Mezzanine II, L.P., a British Virgin Islands limited partnership ("CMII") (the
"Waiver and Amendment") and (ii) the Subordination Agreement, dated as of May 5,
2005, among the undersigned, CMII, BPR and Grafico (as heretofore amended, the
"Subordination Agreement").
 
The undersigned hereby (i) acknowledges receipt of the foregoing Waiver and
Amendment; (ii) consents to the terms and execution thereof and to the
amendments set forth in Section 4 thereof; and (iii) reaffirms its obligations
to CMII under the Subordination Agreement.
 

  TD BANK, N.A.          
 
By:
      Name:        Title:           

 
 
6

--------------------------------------------------------------------------------

 